DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujita et al. (JP 2017165178A).
Regarding claim 1:  Fujita discloses a notifying method comprising:  detecting an object existing in a periphery of a vehicle [0014-0015]; determining a type of the object [0019]; and emitting a visible light to irradiate at feast a part of the periphery of the vehicle with an irradiation pattern [0020-0022], wherein the irradiation pattern includes an icon pattern indicating the type of the object [0033-0036] (Fig. 3).

Regarding claim 2:  Fujita discloses the irradiation pattern further includes a sectorial area pattern spreading toward the object (Fig. 4).

Regarding claim 4:  Fujita discloses the determining includes determining the type of the object from a plurality of types of objects including at least one of a pedestrian type, a bicycle type, and a wheelchair type [0019].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP2017165178A) in view of Tatara et al. (US 11,066,009).
Regarding claim 3:  Fujita does not disclose a band-shaped area.  Tatara discloses a vehicular illumination device comprising the irradiation pattern having a band-shaped area (M2) (col. 11, lines 26-45).  It would have been obvious before the effective filing date of the claimed invention to utilize a band-shaped area as taught by Tatara et al. in a system as disclosed by Fujita to effectively bring more attention to the driver of a dangerous area.

Regarding claim 5:  Fujita does not disclose the stops by performing a braking operation.  Tatara discloses a circular pattern having a radius determined based on a distance the vehicle moves before the vehicle stops by performing a braking operation (col. 8, lines 59-66; col. 10, lines 26-65).  It would have been obvious before the effective filing date of the claimed invention to brake the vehicle as taught by Tatara in a system as disclosed by Fujita to safely control the vehicle and preventing collision with external objects.

Regarding claim 6:  Tatara discloses an icon pattern indicating a virtual stop line (M1) irradiated in front of the vehicle (Fig. 4) (col. 11, lines 26-33).

Regarding claim 7:  Tatara discloses the irradiation pattern further includes an image pattern showing a route on which the vehicle advances to a virtual stop line (Fig. 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Fujita et al. (US 9,785,042) discloses a vehicular lighting apparatus.
-Kawamata et al. (US 2017/0253177) discloses a vehicle lighting system.
-Nagata et al. (US 2017/0259728) discloses a vehicle lighting system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        11/2/22